Title: To John Adams from James Lovell, 20 March 1790
From: Lovell, James
To: Adams, John



Honored & dear Sir
Boston—March 20 1790

You will have a Visit from your old Friend Genl. Warren who supposed I could certify some Intentions of the former Congress greatly to his Advantage.  Your Namesake has done it; but I found it impossible for me upon a strict Review of the Case.  As you were absent part of the Time I think it my Duty to save you the Toil of searching those Journals wherein this Business is scattered. The Sketch inclosed will show you how Congress was obliged to turn & twist under the Difficulties of a depreciating Currency, and to use sometimes Expressions of meen Gloss;—as upon Augst: 4 and Octbr. 31 1788, in this present Concern.
I am aware that the Genl. would think this Letter to be doubly not helping him; but I declare it proceeds from an honest Affection for your Honor, without the least Wish to hinder any fair Advances of his Interest. But really I am not free of Doubt whether Mr. Gerry’s Regard for the Genl. and perhaps his individual Intention may not add a Testimony similar to your Namesake’s.  This increased my Desire that you should see for yourself, in Case you are addressed upon the Subject. Otherwise, and, if you please, at all Events, let Lovell be out of Sight.
If Doctor Craigie should speak to you relative to a Piece of Justice due to me for which I shall furnish him with Vouchers, you will certainly aid him, because it is Justice: But I hope the Secretary of the Treasury will po find himself possessed of a discretionary Power similar to what resided in the old Board of Commissioners for the Renewal of destroyed Securities.  This Government and all Individuals here renewed all Obligations which depended on Them.  But the Board of Treasury of Congress have held me in Jeopardy for a Course of Years without condescending to even an Answer of any sort since my Letter to them of January 1786—in which were inclosed all the Vouchers which the Nature of the Case would Admit and which had given the fullest Conviction here where the Robbery of my Iron Chest was committed, and the Criminals condemned and executed; except the State’s Evidence; whose Testimony was uniform with the Confession, at times, of the two other Wretches, that “every Scrap of Paper was burnt, from Fears of Discovery, except copperplate Loan–Interest Certificates, which the Wretches thought to be Bank Bills—good Plunder, not capable of being challenged by me or any one.
Time adds Strength to my Claim because No Resurrection of a Scrap has taken Place since Novr 1784.
I am Sir / With highest Esteem / Your most humble Servant
James Lovell
 Enclosure
                                                Journals of Congress.
1776.Pensylva. ScaleNovr.6Navy Board—under the Marine Comittee.7th.Salary of 1500 Dollrs pr. Anm.no depreciation13Nixon & Wharton appointed.1787Apr.19Board—for the eastern Departmt—their District the 4 N England StatesDeprecn.—their Salary 1500 Dollrs. 2 1/2May 6Vernon Warren Deshon chosen,—empowered to employ a Clerk at 500 Dollrs. pr. Annum2 1/2Oct23dNew Powers granted to Them.—Their Clerk allowed 55 Dollrs pr. Mth: instead of the 500 Dollrs. pr. Annum—a second Clerk allowed, at the same Rate of Pay.1788Aug4 Not expedient to raise Mr. Story’s Salary, but 500 Dollrs granted as extra to him—and 365 to each Commissioner of the eastern Board for the year past as Extra. and visiting their extensive District.Octr.31Commissioners of eastern and middle Navy Board, allowed each 3000 Dollr—Deprecn.5.“in Consideration of the extensive Business of their Departments.”1779Nov12  Each of the Commissrs. of the Navy Board allowed 12000 Dollrs. pr. Annm. to be revised annually or oftener according to the Appreciation of the continental Currency.Dep301780Jany27Sundry civil officers to receive the same Salaries as Novr 2d 1778  (say Oct 29) or, if appointed afterwards, the same as oct 23d & Nov 12th—791780Sepr.25th.Each Commissioner of the respective Navy Boards 1500 Dollrs. pr. Annm: to be paid in the same Manner as those agreed to, upon the 13th. vizt. in Specie or other current 1780Money equivalent.       But, onNov15th.it was resolved That Monies on articles recd. on acct. of Salaries since Novr. 2d. 78 should be ascertained by the Rules of June 28.1780 and be balanced by the Bills of Credit issued by Resolves of March 18.—80. any—former Resolution to the contrary notwithstanding—meaning Sepr. 25th.1780Nov15This Arrangement to be retrospective to Novr. 2d. 1778Decr.4The same made retrospective to Sepr. 1 1777.ObservationsCongress not inclining to proclaim Depreciation gave the eastern Board. in April 87 the same Depreciation2  1/2 for 1nominal salary only as they had given in the preceeding November to the middle Board.no Deprn—not willing to relinquish the Idea of Appreciation they gave 12000 Dollars only upon Novr. 12. 1779 when they ought to have given 18000 upon the30 for 1same Scale which gave 30005 for 1upon   oct. 31st. 1778.—1780Sep25—no longer stifling the Idea of Depreciation they fixed the Salaries according to what was judged the Quantum meruit of each Place, and clearly decided in the Case of Navy Boards as they began at first.1780Decr.4—meaning to do Favor they carried Retrospection to Sepr. 1777 with 1500 Dollrs as Specie—But, what Favor was there in this if they had (upon Oct 31 1778) intended 3000 Dollrs Specie for the same Officers?Besides—how great a Disparity would such an Intention have created between the Provision for these Officers and that for Those of the Treasury & War Offices?However inadequate the Officers may think 1500 dollars pr. Annum in Specie to be to their real services, yet old Congress judged  at first and at last; and, I think, most Men  will now judge it a proportionate Sum.























NB—Extensiveness of Business is equally applied to the middle as to the eastern Board the Pay of both being raised together. Oct 31. 1778—


                            
                        
                    